                   Case 1:18-cv-02849-ELH Document 7 Filed 11/13/18 Page 1 of 1



                                     United States District Court
                                        District Of Maryland
     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742

                                                       November 13, 2018

       LETTER TO COUNSEL

              Re:        State of Maryland v. United States of America et al.
                         Civil No.: ELH-18-2849

       Dear Counsel:

               This will confirm the substance of our discussions during the telephone scheduling
       conference held on November 13, 2018, in connection with Plaintiff’s Motion For Preliminary
       Injunction (ECF 6) and supporting memorandum (ECF 6-1) (collectively, the “Motion”). The
       following schedule shall govern:

              1.     Amicus briefs in regard to the Motion, not to exceed 15 pages in length, in font that
                    conforms to the Local Rules, shall be due by 5:00 p.m. on November 26, 2018.

              2. The government’s response to the Motion is due by 5:00 p.m. on December 3, 2018.

              3. The State’s reply shall be due by 5:00 p.m. on December 10, 2018.

              4. The Court will hold a Motion hearing beginning at 10:00 a.m. on December 19,
                 2018.

              5. I have been advised that the State intends to file an Amended Complaint substituting
                 Mr. Whitaker as a defendant, in lieu of Mr. Sessions. I suggest that, at the conclusion
                 of the Motion hearing, we set a date for the government’s response to the Amended
                 Complaint.

              6. Finally, if any ruling is issued in the Affordable Care Act case pending in the
                 Northern District of Texas, counsel are directed to notify me immediately.

              Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
       as such.

                                                                      Sincerely,

                                                                         /s/
                                                                      Ellen Lipton Hollander
                                                                      United States District Judge
